ACCEPTED
                                                                                14-15-00620-CR
                                                                FOURTEENTH COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                            9/8/2015 8:04:11 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK
                             14-15-00619-CR
                             14-15-00620-CR

                In the Fourteenth Court of Appeals of Texas     FILED IN
                                                         14th COURT OF APPEALS
                                                            HOUSTON, TEXAS
                           Larry Flores, Appellant        9/8/2015 8:04:11 PM
                                                         CHRISTOPHER A. PRINE
                                     v.                           Clerk


                       The State of Texas, Appellee


            On Appeal from Cause No.'s 1473497 and 1473498
                in the 337th District Court of Harris County


                          BRIEF FOR APPELLANT



Oral Argument Requested         Clint Davidson, Counsel for Appellant
                                Texas Bar No. 24053172
                                clintdavidsonlawyer@gmail.com
                                3303 Main St., Suite 305
                                Houston, TX 77002
                                Tel: 713-226-7727
                                Fax: 713-529-4888




                                     1
                    IDENTITY OF PARTIES AND COUNSEL

Appellant

Larry Flores
SPN: 00740424
Harris County Jail
701 North San Jacinto
Houston, TX 77002

Defense Counsel in Trial Court and Counsel on Appeal

Clint Davidson
Attorney at Law
3303 Main St., Suite 305
Houston, TX 77002

State's Counsel in Trial Court

Chelsi Honeycutt
Assistant District Attorney
Harris County District Attorney's Office
1201 Franklin St.
Houston, TX 7002

Judge Presiding

The Honorable Renee Magee
337th District Court
1201 Franklin St., 15th Floor
Houston, TX 77002

State's Counsel on Appeal

Allan Curry
Chief Prosecutor Appellate Division
Harris County District Attorney's Office
1201 Franklin St., Suite 600
Houston, TX 77002


                                           2
                                         TABLE OF CONTENTS

Identity of Parties and Counsel...................................................................2

Table of Contents........................................................................................3

Index of Authorities.....................................................................................4

Note to the Appendix..................................................................................6

Statement of the Case                                                                                     7

Appellant's Points of Error...........................................................................7

     1. Appellant's bail is excessive and is in violation of Articles 1.07, 1.09,
and 17.15 of the Texas Code of Criminal Procedure.

      2. Appellant's bail is excessive and is in violation Article I, Section 11 and
Section 13 of the Texas Constitution.

     3. Appellant's bail is excessive and is in violation of the Eighth and
Fourteenth Amendments to the United States Constitution.

Statement of Facts.......................................................................................8

Summary of the Argument..........................................................................11

Argument.....................................................................................................12

Conclusion and Prayer.................................................................................17

Certificate of Compliance.............................................................................17

Certificate of Service....................................................................................18

Appendix




                                                          3
                                         INDEX OF AUTHORITIES

CASES

Ex parte Bogia, 56 S.W.3d 835, 840 (Tex. App.-Houston [1st Dist.] 2001, no
pet.) …..........................................................................................................16

Ex Parte Brown, 959 S.W.2d 369 (Tex. App.-Fort Worth 1998, no pet.).......15

Ex parte Castellanos, 420 S.W.3d 878, 882 (Tex. App.-Houston [14th Dist.]
2014, no pet.).................................................................................................14

Ex parte Charlesworth, 600 S.W.2d 316, 317 (Tex.Crim.App. [Panel Op.] 1980);
…...................................................................................................................14

Ex parte Mathews, 151 Tex. Crim. 60, 204 S.W.2d 992 (1947)......................14

Ex parte McDonald, 852 S.W.2d 730, 733-35 (Tex.App.-San Antonio 1993, no
pet.) …...........................................................................................................15

Ex parte Melartin, 2015 WL 1544805, (Tex App- Houston [14th Dist.] 2015)
….............................................................................................................12, 14
Ex parte Newman, 38 Tex. Crim. 164, 41 S.W. 628 (1897)
…...................................................................................................................15
Ex parte Rodriguez, 595 S.W.2d 549, 550 n.2 (Tex. Crim. App. [Panel Op.]
1980)..............................................................................................................14

Ex parte Rubac, 611 S.W.2d 848 (Tex. Crim. App. 1981).........................12, 16

Ex parte Ruiz, 129 S.W.3d 751 (Tex. App.-Houston [1st Dist.] 2004, no pet.)
…...............................................................................................................12, 16

Golden v. State, 288 S.W.3d 516 (Tex. App.-Houston [1st Dist.] 2009, pet. ref'd)
…..............................................................................................................12, 15
Ludwig v. State, 812 S.W.2d 323 (Tex. Crim. App. 1991)...............................15


Maldonado v. State , 999 S.W.2d 9, (Tex.App.-Houston [14th Dist.], 1999)......16


                                                            4
Montalvo v. State 315 S.W.3d 588, (Tex. App. - Houston [1st Dist] 2010, no pet.)
….................................................................................................................12, 13

Stack v. Boyle 342 U.S. 1, 4 (1951)................................................................17

CONSTITUTIONAL PROVISIONS

8th and 14th Amendments, United States Constitution..............................7,12

Article I Section 11, Texas Constitution......................................................7,12

Article I, Section 13, Texas Constitution.....................................................7,12

STATUTES

Article, 1.07, Texas Code of Criminal Procedure..........................................7

Article, 1.09, Texas Code of Criminal Procedure..........................................7

Article 17.15, Texas Code of Criminal Procedure.....................................7,13




                                                           5
                    NOTE TO THE APPENDIX OF THIS BRIEF


      The Court is requested to take judicial notice of the items in the Appendix.

The Appendix to this brief contains certified copies of the charging instruments

in the original trial court cases as well as printed copies of the docket sheets

detailing the settings and activities in each case. These materials were obtained

from the Harris County District Clerk's Office.

      In addition, a copy of the District Courts Bail Schedule for 2014 is included.

(http://www.justex.net/BailBondSchedule.aspx)

      A letter requesting a supplement to the record that contains these items

will be sent to the trial court clerk.




                                         6
                          STATEMENT OF THE CASE

     This is an appeal from the Trial Court's denial of two Applications for a Writ

of Habeas Corpus Seeking Reduced Bail filed in each of the Defendant's

pending cases in the 337th District Court.

     The relief sought by the Defendant was denied by the Court after a

hearing on July 9th, 2015. (CR 22) Notice of Appeal was filed on July 10, 2015.

(CR 19, 22)

     Because writ applications were filed in each of the Defendant's cases

pending in the 337th District Court, the Court assigned a separate writ number to

each case. Cause No. 1438931 was assigned Writ No. 1473497, and is before

the 14th Court of Appeals as Case No. 14-15-00619-CR. (CR 1) Cause No.

1455876 was assigned Writ No. 1473498, and is before the 14th Court of

Appeals as Case No. 14-15-00620-CR. (CR 1)

                     APPELLANT'S POINTS OF ERROR

     1. Appellant's bail is excessive and is in violation of Articles 1.07, 1.09,

and 17.15 of the Texas Code of Criminal Procedure.

     2. Appellant's bail is excessive and is in violation Article I, Section 11 and

Section 13 of the Texas Constitution.

     3. Appellant's bail is excessive and is in violation of the Eighth and

Fourteenth Amendments to the United States Constitution

                                         7
                              STATEMENT OF FACTS

      On August 23, 2014 Appellant Larry Flores was charged by information

with the offense of Unlawful Possession of a Firearm, a third degree felony 1, in

Cause No. 1438931, in the 337th District Court of Harris County Texas. (RR 3;

Appendix: Activities, Cause No. 1438931, pg 1) He appeared in the Trial Court

on August 25, 2014, and was ordered to be held without bond. (Id.)

      On September 24, 2014, the Court set a bond in the amount of

$100,000.00. (Activities 1438931, pg 2) (RR 3) Flores was released on bond on

September 26. (Activities 143831, pg 1). An indictment in this case was

returned on October 13, 2014. (Appendix, Indictment 1438931)

      On January 16, 2015, Flores apparently did not answer the docket call but

is shown as present on the Settings record for this case. (Appendix, Settings

1438931, pg1). The Court revoked his bond that day and then reinstated it on

January 20th. (RR 4)

      On January 27, 2015, Appellant Flores was charged by information with

the offense of Possession of a Controlled Substance (Penalty Group 1; 1 to 4

grams) in Cause No. 1455876, also in the 337 th District Court (Appendix,

Activities, 1455876, pg.1).

      On January 29, 2015, Flores appeared in the 337 th District Court. His

1 Texas Penal Code § 46.04; West 2014.

                                         8
bond was revoked in Cause No. 1438931. The Court entered an order to hold

him without bail. (RR 4-5). Subsequently, an Indictment was returned in Cause

No. 1455876 on March 9, 2015, charging the offense of Possession of a

Controlled Substance in Penalty Group 1 in an amount less than one gram, a

State Jail Felony. (Appendix, Indictment 1455876). There are no enhancement

paragraphs in this indictment, contrary to the Court's assertion during the Writ

Hearing that Appellant Flores had been indicted in 1445876 as an habitual felon.

(RR 4)

     On April 8, 2015 Appellant Flores had been in custody without bond for 72

days. The Court set bonds in each case at that time. The bond in Cause no.

1438931 was doubled and set at $200,000.00. The bond in Cause No. 1455876

was set at $100,000.00, for an aggregate total of $300,000.00.

     On July 9, 2015 a hearing was held in the 337 th District Court on

Appellant's Application for a Writ of Habeas Corpus Seeking Reduced Bail in

each pending case. (Writ No. 1474397 for Cause No. 1438931, and Writ No.

1474398 for Cause No. 1455876. (RR 3; CR 1, 22)

     At the writ hearing, Appellant's sister Angela Castillo was called as a

witness by the defense. Ms. Castillo stated that Appellant Flores was born in

Houston, Texas; that there were three other brothers and a sister in the family,

and that their parents were deceased. She lives in the Houston area at 2911


                                         9
Cochran (according to the case records this is Appellant's address of record as

well), and that if Appellant were released he would be staying there with her.

Ms. Castillo stated that Appellant did not have a passport. (RR 6-8)

      With regard to the question of posting a $300,000.00 bond for Appellant,

Ms. Castillo stated that neither Appellant or the family have the financial

resources or collateral to post a bond in that amount. She also stated that

Appellant had previously been employed in the construction industry before he

was taken in custody. (RR 8-9)

      The State did not call any witnesses at the hearing. The facts of the

Appellant's pending cases were not developed. Although during argument the

State alleged that Appellant had a number to prior weapons related offenses, no

evidence or testimony was offered regarding Appellant's criminal history.

      After hearing testimony and argument, the Court entered orders denying

relief on each Writ. (RR 19; CR 18) This appeal followed.




                                        10
                          SUMMARY OF THE ARGUMENT

        Trial court abused its discretion in refusing lower Appellants bonds and set

reasonable bail in each of his cases. A person accused of a crime has a

constitutional right to reasonable bail. The right to be free from excessive bail is

protected by the United States and Texas Constitutions.

        The bonds set by the court in these cases in the sum of $300,000.00 are

clearly excessive and the result is that Appellant has been effectively denied

bail.

        Bail is excessive if it is incommensurate with the offense(s) charged; not

consistent with precedent, and clearly beyond the financial means of the

defendant.




                                          11
                                    ARGUMENT


      Trial court abused its discretion in refusing lower Appellants bonds and set

reasonable bail in each of his cases. The bonds set by the court in these cases

in the sum of $300,000.00 are clearly excessive and the result is that Appellant

has been effectively denied bail. This does not fall within the zone of reasonable

disagreement. Montalvo v. State 315 S.W.3d 588, 592 (Tex. App. - Houston [1st

Dist] 2010, no pet.)

      A person accused of a crime has a constitutional right to reasonable bail.

The right to be free from excessive bail is protected by the United States and

Texas Constitutions. See U.S. Const. amend. VIII; Tex. Const. art. I, § 11, 13;

Ex parte Melartin, 2015 WL 1544805, (Tex App- Houston [14th Dist.] 2015).

      The standard of review for a claim that a trial court set excessive bail is to

evaluate whether or not the trial court abused its discretion in setting a

defendant's bail. Golden v. State, 288 S.W.3d 516, 519 (Tex.App.-Houston [1st

Dist.] 2009, pet. ref'd) Ex parte Ruiz, 129 S.W.3d 751, 753 (Tex.App.-Houston

[1st Dist.] 2004, no pet.) Ex parte Rubac, 611 S.W.2d 848, 850 (Tex.Crim.App.

1981);

      An abuse-of-discretion review requires more of the appellate court than

simply deciding that the trial court did not rule arbitrarily or capriciously. The



                                          12
appellate court must instead measure the trial court's ruling against the relevant

criteria by which the ruling was made. Montalvo v. State 315 S.W.3d 588, 592-

93 (Tex. App. - Houston [1st Dist] 2010, no pet.);

      When setting bail, a court is governed by the Constitution and by the

following rules:

     1. The bail shall be sufficiently high to give reasonable assurance that the
undertaking will be complied with.

      2. The power to require bail is not to be so used as to make it an
instrument of oppression.

    3. The nature of the offense and the circumstances under which it was
committed are to be considered.

      4. The ability to make bail is to be regarded, and proof may be taken upon
this point.

      5. The future safety of a victim of the alleged offense and the community
shall be considered.

Tex. Code Crim. Proc. Art. 17.15 (West, 2014).

      In addition to these rules, case law provides that courts may consider the

following set of factors: (1) the defendant's work record; (2) the defendant's

family and community ties; (3) the defendant's length of residency; (4) the

defendant's prior criminal record; (5) the defendant's conformity with previous

bond conditions; (6) the existence of other outstanding bonds, if any; (7) the

aggravating circumstances alleged to have been involved in the charged

offense; and (8) whether the defendant is a citizen of the United States. See Ex

                                         13
parte Rodriguez, 595 S.W.2d 549, 550 n.2 (Tex. Crim. App. [Panel Op.] 1980);

Ex parte Castellanos, 420 S.W.3d 878, 882 (Tex. App.-Houston [14th Dist.]

2014, no pet.); Ex parte Melartin, 2015 WL 1544805, (Tex App- Houston [14th

Dist.] 2015).

      Rather than giving reasonable assurance that the undertaking will be

complied with, the bonds set by the court in this case are sufficiently high as to

provide more than reasonable assurance that the Appellant will be unable to

make bail. The trial court effectively used bail as an instrument of oppression,

irrespective of whatever subjective intentions the court may have had.

      Bail is excessive if it is incommensurate with the offense(s) charged; not

consistent with precedent, and clearly beyond the financial means of the

defendant. Bail is excessive if it effectively results in the denial of bail by the trial

court. Therefore excessive bail that effectively results in a denial of bail equates

to bail being set in an oppressive amount. The conclusion to be drawn given the

foregoing, is that if bail is excessive, then it has been used as an instrument of

oppression by the trial court. Ex parte Charlesworth, 600 S.W.2d 316, 317

(Tex.Crim.App. [Panel Op.] 1980); Ex parte Mathews, 151 Tex. Crim. 60, 204
S.W.2d 992 (1947)

      The bonds set by the Court are incommensurate with the offenses

charged and inconsistent with the bond schedule of the District Courts.


                                           14
(http://www.justex.net/BailBondSchedule.aspx ) Although there are

enhancements that may be proven at trial of the offense, Appellant's firearm

charge remains a third degree felony. The controlled substance charge is a

state jail felony. Each arise from separate transactions. There are no

aggravating factors in either case Furthermore, Appellant is nonetheless

presumed to be innocent of the charges. An indictment is neither proof or

evidence. Ex parte Newman, 38 Tex. Crim. 164, 41 S.W. 628 (1897).

     Very few defendants in criminal cases have the the financial resources and

collateral to post a $300,000.00 bond. The majority of cases reviewed by

appellate courts where bonds were set in amounts of six figures or even higher

are typically murder cases, charges involving large quantities of controlled

substances, or theft of an exceptionally high pecuniary value. The charges

against Appellant are scarcely so egregious. The following cases are cited as

examples:

       Ex Parte Brown, 959 S.W.2d 369 (Tex. App.-Fort Worth 1998, no pet.)
(Bail in capital murder case set at $500,000.00. Order denying relief affirmed.)

      Ex parte McDonald, 852 S.W.2d 730 (Tex.App.-San Antonio 1993. no pet.)
(Bail of $1,000,000 imposed on defendant charged with capital murder was
excessive to extent it exceeded $75,000.)

      Ludwig v. State . 812 S.W.2d 323 (Tex.Crim.App.1991).
(Defendant brought habeas corpus action to reduce $2,000,000 bail set in
capital murder prosecution. Bail reduced to $50,000.00.)

     Golden v. State, 288 S.W.3d 516 (Tex.App-Houston [1st Dist.] 2009, pet

                                        15
ref'd) (Trial court reversed after setting bail at $200,000.00 in each of
defendant's two controlled substance cases.)

      Ex parte Ruiz, 129 S.W.3d 751 (Tex. App. [Houston-1st Dist.] 2004, no
pet.) (Bail set at 1,600,000.00 for possession of a controlled substance (400
grams) reduced to $600,000.00. )

      Maldonado v. State , 999 S.W.2d 9, (Tex.App.-Houston [14th Dist.], 1999)
(Bail of $2,500,000 in case involving large quantity of cocaine was not
excessive. )

      Ex parte Rubac, 611 S.W.2d 848 (Tex. Crim. App.1981)
(Bond of $100,000.00 reduced to $25,000.00 where the defendant was accused
of possession and intent to deliver controlled substances.)

      Ex parte Bogia, 56 S.W.3d 835 (Tex. App.-Houston 1st Dist] 2001, no pet.)
(Bail of $360,000 for second degree felony theft was excessive. )

      The record of the Writ hearing reflects that the Appellant and his family

lack the resources to make bail in the amount set by the Court. Appellant is a

citizen, and a resident of Houston and Harris County, Texas. He was previously

employed in the construction industry,, has sufficient ties to the community, does

not posses a passport and is not a flight risk. (RR 7-9)

      The State's argument consisted largely of hyperbole and speculation

unsupported by any admitted evidence. The State did not discuss any of the

facts or evidence regarding the Appellant's alleged offenses. No compelling

evidence was offered by the State that Appellant is a flight risk or that there

would be any effect on the safety of the community in the event the Appellant

was released on lower bail. (RR 17-18)


                                         16
      The traditional right to freedom before conviction permits the unhampered

preparation of a defense, and serves to prevent the infliction of punishment prior

to conviction. Unless this right to bail before trial is preserved, the presumption

of innocence, secured only after centuries of struggle, would lose its meaning.

Stack v. Boyle 342 U.S. 1, 4 (1951)



                          CONCLUSION AND PRAYER

      Appellant prays that this Honorable Court will find that Appellant's bonds

are excessive and issue an order to the trial court to reduce his bail to

$10,000.00 in Writ No. 1473497 (Cause No. 1438931 and $5000.00 in Writ No.

1473498 (Cause No. 1455876)

                                                 Respectfully submitted,

                                                     /s/ Clint Davidson
                                                        Clint Davidson,
                                                        Counsel for Appellant
                                                        TBN: 24053172
                                                        3303 Main St., Suite 305
                                                        Houston, TX 77002
                                                        713-226-7727
                                                 clintdavidsonlawyer@gmail.com




                                         17
                         CERTIFICATE OF COMPLIANCE

       The word processing application used to compose this brief reports its

length as 2,024 excluding those parts of the document that are excepted from

the calculation of length by TRAP 9.4(i)(1)


                                                          /s/ Clint Davidson
                                                             Clint Davidson

                           CERTIFICATE OF SERVICE

       This brief was served on the Office of the District Attorney for Harris

County, Texas by electronic mail to curry_allan@dao.hctx.net on September 8,

2015

                                                          /s/ Clint Davidson
                                                             Clint Davidson




                                          18
            APPENDIX
         APPELLANT'S BRIEF

       CASE NO. 14-15-00619-CR

       CASE NO. 14-15-00620-CR




            CLINT DAVIDSON,
COUNSEL FOR APPELLANT, LARRY FLORES
              TBN: 24053172
         3303 MAIN ST., STE 305
          HOUSTON, TX 77002
               713-226-7727
     clintdavidsonlawyer@gmail.com
CertifiedDocumentNumber:62745772-Page1of1
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 4, 2015


     Certified Document Number:        62745772 Total Pages: 1




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:64551653-Page1of1
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 4, 2015


     Certified Document Number:        64551653 Total Pages: 1




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Office of Harris County District Clerk - Chris Daniel                     http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPri...



          HCDistrictclerk.com          The State of Texas vs. FLORES, LARRY (SPN:                              9/4/2015
                                       00740424)
                                       Cause:
                                                              CDI: 3  Court: 337
                                       143893101010

          SETTINGS
          Date   Court Post Docket           Reason        Results Defendant Future              Comments Attorney
                       Jdgm Type                                             Date                         Appearance
                                                                                                          Indicator
          8/25/2014   337         Assigned   Preliminary    Reset By Data           9/24/2014             Present
          09:00 AM                Court      Assigned Court Operation Unavailable   12:00:00
                                             Appearance     Of Law                  AM
          9/24/2014   337         Master     Arraignment   Reset By Present         10/20/2014            Present
          09:00 AM                Docket                   Agreement                12:00:00
                                                           Of Both                  AM
                                                           Parties
          10/20/2014 337          Master     Arraignment   Reset      Present       12/3/2014             Present
          09:00 AM                Docket                   Upon                     12:00:00
                                                           Defense                  AM
                                                           Request
          12/03/2014 337          Master     Disposition   Reset      Present       1/16/2015             Present
          09:00 AM                Docket                   Upon                     12:00:00
                                                           Defense                  AM
                                                           Request
          1/16/2015   337         Master     Pre-Trial     Bond       Present       1/1/0001              Present
          09:00 AM                Docket     Motions       Revoked                  12:00:00
                                                           Alias                    AM
                                                           Capias
                                                           Issued
          1/20/2015   337         Master     Pre-Trial     Reset      Present       2/26/2015             Present
          09:00 AM                Docket     Motions       Upon                     12:00:00
                                                           Defense                  AM
                                                           Request
          1/29/2015   337         Master     Pre-Trial     Reset      Present       2/26/2015             Present
          09:00 AM                Docket     Motions       Upon                     12:00:00
                                                           Defense                  AM
                                                           Request
          2/26/2015   337         Master     Pre-Trial     Reset      Present       4/8/2015              Present
          09:00 AM                Docket     Motions       Upon                     12:00:00
                                                           Defense                  AM
                                                           Request
          4/08/2015   337         Master     Pre-Trial     Reset      Data Not      6/15/2015             Present
          09:00 AM                Docket     Motions       Upon       Entered       12:00:00
                                                           Defense                  AM
                                                           Request
          7/01/2015   337         Master     Other         Reset By Data Not        7/9/2015              Present
          09:00 AM                Docket                   Agreement Entered        12:00:00
                                                           Of Both                  AM
                                                           Parties
          7/09/2015   337         Master     Other         Reset By Present         1/1/0001              Present
          09:00 AM                Docket                   Agreement                12:00:00
                                                           Of Both                  AM
                                                           Parties




1 of 2                                                                                                              09/04/2015 11:39 AM
Office of Harris County District Clerk - Chris Daniel                   http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPri...


          7/20/2015   337         Impact     Jury Trial   Reset By   Data Not    9/14/2015              Present
          09:00 AM                Court                   Court      Entered     12:00:00
                                  Docket                                         AM
          9/14/2015   337         Impact     Jury Trial              Data Not    1/1/0001               Absent
          09:00 AM                Court                              Entered     12:00:00
                                  Docket                                         AM




2 of 2                                                                                                            09/04/2015 11:39 AM
Office of Harris County District Clerk - Chris Daniel                       http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPri...



          HCDistrictclerk.com          The State of Texas vs. FLORES, LARRY (SPN:                                9/4/2015
                                       00740424)
                                       Cause:
                                                              CDI: 3  Court: 337
                                       143893101010

          ACTIVITIES
          Date      Type                                Description                                            SNU/CFI
          08/23/2014   COMPLAINT FILED                  1000 337 FELON POSS WPN LEVEL F3
          08/23/2014   BOND SET                         $0                                                     999
          08/23/2014   REVIEWED BY                      BYROM, CELESTE ELIZABETH
          08/23/2014   ORI                              HOUSTON POLICE DEPAR OFFENSE NO: 106501414
          08/23/2014   COMPLAINANT                      KIM, T H
          01/29/2015   ACI/REV/B                        TIME 1137 AMOUNT $0                                    996
          01/29/2015                                    ACKNOWLEDGED BY SHERIFF
          02/02/2015   SERVICE ACTIVITY                 BY PLACING DEF IN JAIL ON 01/29/15
          02/02/2015                                    RECEIPTED BY CLERK
          01/29/2015   ACI/REV/B                        TIME 1137 AMOUNT $0                                    997
          01/29/2015                                    ACKNOWLEDGED BY SHERIFF
          02/02/2015   SERVICE ACTIVITY                 BY PLACING DEF IN JAIL ON 01/29/15
          02/02/2015                                    RECEIPTED BY CLERK
          01/16/2015   C87AI                            TIME 1233 AMOUNT $0                                    998
          01/16/2015                                    ACKNOWLEDGED BY SHERIFF
          01/23/2015   SERVICE ACTIVITY                 BY PLACING DEF IN JAIL ON 01/16/15
          01/23/2015                                    RECEIPTED BY CLERK
          08/23/2014   CMIF                             TIME 2319 AMOUNT $0                                    999
          08/23/2014                                    NOT ACKNOWLEDGED BY SHERIFF
          09/26/2014   BOND FILED                       CRT 337 TIME 0619 TYPE SURETY
          09/26/2014   BOND MADE                        AMT $100000 DATE 09/25/14 RCPT #
          09/26/2014   BONDSMAN                         AC&CC-COX, MICHAEL
          10/13/2014   GRAND JURY ACTION                FID 10/13/14 G209                                      999
          10/13/2014   GRAND JURY ACTION                ROTATION CRT 337 OFF FREQ BND $100000
          10/13/2014   GRAND JURY ACTION                OFFENSE FELON POSS WPN LEVEL F3
          10/13/2014   ORI                              HOUSTON POLICE DEPAR OFFENSE NO: 106501414
          08/25/2014   ATTORNEY                         MCCOY, KENNETH EUGENE                                  999
          08/25/2014   ATTORNEY                         AAT COURT 337 CFI 337
          08/25/2014   JUDGE                            MAGEE, HOLLY RENEE PRESIDING
          04/08/2015   C87 ACTIVITY                     BOND RSD STATUS J CFI 337                              991
          04/08/2015   C87 ACTIVITY                     BOND RSD STATUS J CFI 337                              992
          04/08/2015   C87 ACTIVITY                     BOND RSD STATUS J CFI 337                              993
          04/08/2015   C87 ACTIVITY                     BOND SET STATUS J CFI 337                              994
          01/29/2015   C87 ACTIVITY                     BOND REV STATUS CFI 337                                995




1 of 3                                                                                                               09/04/2015 11:41 AM
Office of Harris County District Clerk - Chris Daniel                       http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPri...


          01/20/2015   C87 ACTIVITY                     BOND REIN STATUS B CFI 337                             996
          01/16/2015   C87 ACTIVITY                     BOND REV STATUS CFI 337                                997
          09/24/2014   C87 ACTIVITY                     BOND SET STATUS J CFI 337                              998
          09/24/2014   BAIL OPTIONS                     JUDGE MAGEE SET BOND AT 100K
          08/23/2014   C87 ACTIVITY                     PCWAR DONE STATUS CFI 337                              999
          07/20/2015   MOTIONS                          CRT REP FULL RECOR                                     981
          07/20/2015   MOTIONS                          FILED CFI 337
          07/20/2015   MOTIONS                          ALLEG GAN AFFIL                                        982
          07/20/2015   MOTIONS                          FILED CFI 337
          07/20/2015   MOTIONS                          LIMINE                                                 983
          07/20/2015   MOTIONS                          FILED CFI 337
          07/20/2015   MOTIONS                          PREV ST NON JURISD                                     984
          07/20/2015   MOTIONS                          FILED CFI 337
          07/20/2015   MOTIONS                          ARRG DF OUT JRY PRES                                   985
          07/20/2015   MOTIONS                          FILED CFI 337
          07/17/2015   MOTIONS                          CONTINUANCE                                            986
          07/17/2015   MOTIONS                          FILED CFI 337
          07/09/2015   MOTIONS                          CRT OFFICIAL REPT                                      987
          07/09/2015   MOTIONS                          FILED CFI 337
          07/10/2015   MOTIONS                          SUPPRESS EVID STMTS                                    988
          07/10/2015   MOTIONS                          FILED CFI 337
          07/09/2015   MOTIONS                          CUMULATE SENTENCE                                      989
          07/09/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          ST. M. IN LIMINE                                       990
          05/28/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          NTC INT USE XTRN OFF                                   991
          05/28/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          NTC INT USE BUSI REC                                   992
          05/28/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          M. TO DISCLOSE EXPER                                   993
          05/28/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          NTC INT USE EXP TST                                    994
          05/28/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          NTC INT USE GRAP MAT                                   995
          05/28/2015   MOTIONS                          FILED CFI 337
          04/06/2015   MOTIONS                          HABEAS CORPUS BAIL                                     996
          04/06/2015   MOTIONS                          FILED CFI 337
          03/31/2015   MOTIONS                          SUB ATTY: C DAVIDSON                                   997
          03/31/2015   MOTIONS                          FILED CFI 337
          08/25/2014   MOTIONS                          DENIAL OF BAIL                                         998
          08/25/2014   MOTIONS                          FILED CFI 337




2 of 3                                                                                                               09/04/2015 11:41 AM
Office of Harris County District Clerk - Chris Daniel                      http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPri...


          08/23/2014   MOTIONS                          REQ APPT ATTY                                         999
          08/23/2014   MOTIONS                          FILED CFI 337
          07/09/2015   ORDER                            DENIED BOND ON WRIT HEARING                           993
          07/09/2015   OFFENSE                          FELON POSS WPN LEVEL F3
          04/08/2015   ORDER                            GRNT WRIT HC BND $200,000                             994
          04/08/2015   OFFENSE                          FELON POSS WPN LEVEL F3
          04/08/2015   ORDER                            DISCOVERY                                             995
          04/08/2015   OFFENSE                          FELON POSS WPN LEVEL F3
          03/31/2015   ORDER                            GRTD SUB ATTY: C DAVIDSON                             996
          03/31/2015   OFFENSE                          FELON POSS WPN LEVEL F3
          01/29/2015   ORDER                            BND COND VIOL RPRT GRNTD                              997
          01/29/2015   OFFENSE                          FELON POSS WPN LEVEL F3
          12/15/2014   ORDER                            ATTORNEY FEE VOUCHER                                  998
          12/15/2014   ORDER                            ATTY FEE AMT $375.00                                  998
          12/15/2014   OFFENSE                          FELON POSS WPN LEVEL F3
          10/20/2014   ORDER                            CSCD PRETRIAL SUPV                                    999
          10/20/2014   OFFENSE                          FELON POSS WPN LEVEL F3




3 of 3                                                                                                              09/04/2015 11:41 AM
Office of Harris County District Clerk - Chris Daniel                     http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPri...



          HCDistrictclerk.com          The State of Texas vs. FLORES, LARRY (SPN:                              9/4/2015
                                       00740424)
                                       Cause:
                                                              CDI: 3  Court: 337
                                       145587601010

          SETTINGS
          Date  Court Post Docket            Reason         Results Defendant Future           Comments Attorney
                      Jdgm Type                                               Date                      Appearance
                                                                                                        Indicator
          1/29/2015 337           Assigned   Preliminary    Reset By    Present    2/26/2015              Present
          09:00 AM                Court      Assigned Court Operation              12:00:00
                                             Appearance     Of Law                 AM
          2/26/2015 337           Master     Arraignment    Reset By    Present    4/8/2015               Present
          09:00 AM                Docket                    Operation              12:00:00
                                                            Of Law                 AM
          4/08/2015 337           Master     Arraignment    Reset Upon Data Not    6/15/2015              Present
          09:00 AM                Docket                    Defense    Entered     12:00:00
                                                            Request                AM
          7/01/2015 337           Master     Other          Reset By  Data Not     7/9/2015               Present
          09:00 AM                Docket                    Agreement Entered      12:00:00
                                                            Of Both                AM
                                                            Parties
          7/09/2015 337           Master     Other          Researched Present     1/1/0001               Present
          09:00 AM                Docket                                           12:00:00
                                                                                   AM
          7/20/2015 337           Impact     Jury Trial     Reset By    Data Not   9/14/2015              Present
          09:00 AM                Court                     Court       Entered    12:00:00
                                  Docket                                           AM
          9/14/2015 337           Impact     Jury Trial                 Data Not   1/1/0001               Absent
          09:00 AM                Court                                 Entered    12:00:00
                                  Docket                                           AM




1 of 1                                                                                                              09/04/2015 11:45 AM
Office of Harris County District Clerk - Chris Daniel                        http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPri...



          HCDistrictclerk.com          The State of Texas vs. FLORES, LARRY (SPN:                                 9/4/2015
                                       00740424)
                                       Cause:
                                                              CDI: 3  Court: 337
                                       145587601010

          ACTIVITIES
          Date      Type                                Description                                             SNU/CFI
          01/27/2015   COMPLAINT FILED                  1630 337 POSS CS PG 1 1 - 4 GRA LEVEL F3
          01/27/2015   BOND SET                         $0                                                      999
          01/27/2015   REVIEWED BY                      BROWN, ROBYN ASHLEY
          01/27/2015   ORI                              HOUSTON POLICE DEPAR OFFENSE NO: 011201815
          01/27/2015   COMPLAINANT                      GARCIA-CHAVEZ, O E
          01/28/2015   CMIF                             TIME 0740 AMOUNT $0                                     999
          01/28/2015                                    NOT ACKNOWLEDGED BY SHERIFF
          03/09/2015   GRAND JURY ACTION                FID 03/09/15 G262                                       999
          03/09/2015   GRAND JURY ACTION                ROTATION CRT 337 OFF FREQ BND $0
          03/09/2015   GRAND JURY ACTION                OFFENSE POSS CS PG 1 <1G LEVEL FS
          03/09/2015   ORI                              HOUSTON POLICE DEPAR OFFENSE NO: 011201815
          04/08/2015   C87 ACTIVITY                     BOND SET STATUS J CFI 337                               998
          01/28/2015   C87 ACTIVITY                     PCWAR DONE STATUS CFI 337                               999
          07/20/2015   MOTIONS                          CRT REP FULL RECORD                                     983
          07/20/2015   MOTIONS                          FILED CFI 337
          07/20/2015   MOTIONS                          ALLEG GANG AFFIL                                        984
          07/20/2015   MOTIONS                          FILED CFI 337
          07/20/2015   MOTIONS                          LIMINE                                                  985
          07/20/2015   MOTIONS                          FILED CFI 337
          07/20/2015   MOTIONS                          ARG DF OUT JRY PRES                                     986
          07/20/2015   MOTIONS                          FILED CFI 337
          07/17/2015   MOTIONS                          CONTINUANCE                                             987
          07/17/2015   MOTIONS                          FILED CFI 337
          07/09/2015   MOTIONS                          CRT OFFICIAL REPT                                       988
          07/09/2015   MOTIONS                          FILED CFI 337
          07/10/2015   MOTIONS                          SUPPRESS EVID STMTS                                     989
          07/10/2015   MOTIONS                          FILED CFI 337
          07/09/2015   MOTIONS                          CUMULATE SENTENCE                                       990
          07/09/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          ST. M. IN LIMINE                                        991
          05/28/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          NTC INT USE XTRN OFF                                    992
          05/28/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          NTC INT USE BUSI REC                                    993




1 of 2                                                                                                                09/04/2015 11:46 AM
Office of Harris County District Clerk - Chris Daniel                      http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPri...


          05/28/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          M. TO DISCL EXPERTS                                   994
          05/28/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          NTC INT USE EXP TST                                   995
          05/28/2015   MOTIONS                          FILED CFI 337
          05/28/2015   MOTIONS                          NTC INT USE GRAP MAT                                  996
          05/28/2015   MOTIONS                          FILED CFI 337
          04/06/2015   MOTIONS                          SET ASD ORDR/SET BND                                  997
          04/06/2015   MOTIONS                          FILED CFI 337
          03/31/2015   MOTIONS                          SUB ATTY: C DAVIDSON                                  998
          03/31/2015   MOTIONS                          FILED CFI 337
          01/29/2015   MOTIONS                          DENIAL BAIL                                           999
          01/29/2015   MOTIONS                          FILED CFI 337
          07/09/2015   ORDER                            DENIED BOND ON WRIT HEARING                           995
          07/09/2015   OFFENSE                          POSS CS PG 1 <1G LEVEL FS
          04/08/2015   ORDER                            GRNT WRIT HC BND $100,000                             996
          04/08/2015   OFFENSE                          POSS CS PG 1 <1G LEVEL FS
          04/08/2015   ORDER                            DISCOVERY                                             997
          04/08/2015   OFFENSE                          POSS CS PG 1 <1G LEVEL FS
          03/31/2015   ORDER                            GRTD SUB ATTY: C DAVIDSON                             998
          03/31/2015   OFFENSE                          POSS CS PG 1 <1G LEVEL FS
          01/29/2015   ORDER                            GRNT DENIAL BAIL                                      999
          01/29/2015   OFFENSE                          POSS CS PG 1 1 - 4 GRAMS LEVEL F3
          03/09/2015   PRECEPT/SERVE IND DATE           HOW EXECUTED E
                       RETURNED 04/28/15
                       DATE SERVED                      04/18/15




2 of 2                                                                                                              09/04/2015 11:46 AM
                       District Court Bail Schedule
Offense                                                         Bail
All capital felonies                                                           No Bond

All murders not particularly specified below                                 $50,000.00

All first degree felonies not particularly specified below                   $20,000.00

All second degree felonies not particularly specified below                  $10,000.00

All felony DWI’s not particularly specified below                            $10,000.00
All third degree felonies not particularly specified below                    $5,000.00

All fourth degree felonies not particularly specified below                   $2,000.00


Repeat Offenders                                                Bail
Habitual                                                                       No Bond

First degree felony with previous conviction                                 $30,000.00

Second degree felony with previous conviction                                $20,000.00
                                                                   Double bound amount for each
Felony DWI with previous felony DWI conviction
                                                                   previous felony DWI conviction
Third degree felony with previous conviction                                 $10,000.00

Fourth degree (State Jail) felony with previous conviction                    $5,000.00
Fourth degree (State Jail) felony with more than one
                                                                             $15,000.00
previous conviction


Defendant on Bail for any Felony Charge with:                   Bail
Frist degree felony                                                            No Bond

Second degree felony                                                           No Bond

Third degree felony                                                            No Bond
Fourth degree (State Jail) felony                                              No Bond


Particular Situations                                           Bail
                                                                   Separate standard bail for each
Multiple Count
                                                                     offense in the transaction
Person on felony probation for any grade of felony                             No Bond

Any 3g offense or where deadly weapon alleged                                $30,000.00
Person with deportation history or undocumented presence
                                                                             $35,000.00
in United States
Motion to Revoke Probation                                                     No Bond
Motion to Adjudicate Guilt                                             At the Judge’s Discretion
Large quantities of controlled substance or the quantities of    Double the value of large controlled
stolen property                                                        substance or property




    Established: 4/2/79
    Amended: 2/4/82                                    Amended: 9/11/96      Effective: 9/16/96
    Amended: 7/13/94         Effective: 9/1/94         Amended: 1/7/98       Effective: 2/1/98
    Amended: 9/7/94          Effective: 9/8/94         Amended: 12/6/06      Effective: 1/1/07